DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 9/24/2021, 11/10/2021, and 4/13/2022 have been considered by the examiner. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 1 recites “A ferrite stainless bar-shaped steel product…comprising a chemical composition comprising: by mass%….7.0 to 35.0% of Cr”.  However, as evidenced by Britannica Online Encyclopedia, stainless steels contain from 10 to 30% chromium, therefore, it appears that Applicant is in effect claiming a Cr range within a second Cr range and it is not clear what is being claimed since Applicant does not appear to define the composition of a stainless steel and in fact never appears to correlate the compositional range (particularly of Cr) directly with or as a stainless steel composition but merely discusses stainless steel as a conventional material. A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 1 recites the broad recitation 7.0 to 35% of Cr, and the claim also recites stainless steel (which requires a range of from 10% to 30% Cr, which is the narrower statement of the range/limitation.  The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. Claims 2-13 are rejected as being dependent to claim 1.
Claim 4 recites “A ferrite stainless steel….and comprising the chemical composition of claim 1.  It is not clear as written, whether the claim is a dependent claim that requires all of the limitations of claim 1 or an independent claim that requires just the chemical composition of claim 1.  If a dependent claim it must be reworded to clearly recite the dependency and make clear whether the ferrite stainless bar-shaped steel is the same as the one in claim 1.  If an independent claim, it is noted that the composition is the only limitation brought forward from claim 1. For purposes of furthering prosecution examiner interprets as a dependent claim.  Clarification is required.
Claim 7 recites “A ferrite stainless steel….and comprising the chemical composition of claim 2.  It is not clear as written, whether the claim is a dependent claim that requires all of the limitations of claim 2 or an independent claim that requires just the chemical composition of claim 2.  If a dependent claim it must be reworded to clearly recite the dependency and make clear whether the ferrite stainless bar-shaped steel is the same as the one in claim 2.  If an independent claim, it is noted that the composition is the only limitation brought forward from claim 2. For purposes of furthering prosecution examiner interprets as a dependent claim.  Clarification is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-2, 4-5, and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Takano et al (WO2015190422-A1).
Regarding claims 1-2, Examiner notes that Applicant’s disclosure provides no indication of how much ferrite is required to establish the stainless steel as a ferrite stainless steel and as such any amount of ferrite contained in the steel is considered sufficient to deem the steel a ferrite stainless steel.  Takano discloses a stainless steel which includes a ferrite phase (ferrite stainless steel) comprising a composition in mass % 0.01 to 0.21% of C, 0.05 to 3.2% of Si, 0.1 to 15% of Mn, 0.5% to 5% of Ni, 10.0 to 25.0% of Cr and 0.01 to 0.35% of N. Takano teaches the steel further comprises by mass%, 3.0% or less of Mo, 3.0% or less of Cu, 2.5% or less  of Co: 0.001 to 2.0% of Al:, 0.012% of B, at least one member selected from the group consisting of 2.5% or less of W, and 2.5% of Sn, one or more selected from the group consisting of 1.0% or less of Ti, 2.5% or less  of V, 2.5% or less  of Nb:, and 2.5% or less of Ta: by mass% and may further comprise one or more selected from the group consisting of 0.012% or less Ca, 0.012% or less Mg, 0.012% or less Zr, and 0.05% or less REM by mass% with a balance of Fe and impurities (p2 of 10).
Although the compositional components ranges are not exactly identical each of the individual ranges for the elements overlap the claimed ranges.  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use ranges of the components overlapping the claimed ranges to produce ferrite stainless steel as claimed. It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP 2144.05 (I). Takano teaches RD//<100> of 20% or less p6/10 (less than 0.5) (also See Table 5).
Regarding claims 4-5 and 7-8, Regarding the limitation extending unidirectionally, there is no definition of the meaning in the disclosure so examiner interprets as with a rod or wire extending primarily on a single axis rather than forming an equiaxed block shape or plate.  Takano teaches all the limitations of claim 1 including the composition and further teaches a wire rod (extending unidirectionally) and teaches a drawing temperature is 20 - 100˚C (p2 of 10).  Although Takano does not explicitly teach the transition temperature is less than 200˚C, the transition temperature must be less than the drawing temperature since a brittle material can’t be drawn and is therefore necessarily less than 200˚C since drawing is done at 20-100 ˚C.
Claims 6 and 9-13 are rejected under 35 U.S.C. 103 as being unpatentable over Takano et al (WO2015190422-A1) in view of Yoshihara et al (US 2009/0020189 A1).
Regarding claims 6 and 9-13, Takano teaches all of the limitations of claims 1, 2 , 4, 5, 7, and 8.  Takano does not teach the diameter of the steel or the shape of the cross section but teaches the steel is used to make springs (p 10 of 10). Therefore, a person of ordinary skill in the art would have been motivated to seek out similar art for an appropriate shape and size for a spring steel for a wire rod.
As such Yoshihara teaches a steel material for springs and teaches a diameter of 75-135 mm, and teaches a final drawn diameter in the ranges of 5-25mm [0105]. 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use a steel material with a (circular cross section) diameter of from 75-135 mm as taught by Yoshihara as the steel diameter and cross sectional shape to make springs as taught by Takano which have a diameter that overlaps the claimed diameter range as well. Since the presence of a diameter indicates a circular cross section, the limitation is considered to be met.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH D IVEY whose telephone number is (571)272-5043. The examiner can normally be reached M-Th 7:30am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on (571) 272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/E.D.I./Examiner, Art Unit 1784                                                                                                                                                                                                        

/HUMERA N. SHEIKH/Supervisory Patent Examiner, Art Unit 1784